Citation Nr: 1027349	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc space narrowing with bilateral facet 
arthropathy and stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2006, and expressed 
disagreement with the October 2006 rating decision specifically.  
A statement of the case was issued in December 2006, and a 
substantive appeal was received in December 2006.

The Board notes that the Veteran requested a Board hearing in his 
December 2006 substantive appeal.  The Veteran was scheduled for 
a June 2010 hearing in accordance with his request, and was duly 
notified in May 2010.  However, the Veteran failed to report for 
the scheduled hearing and has made no request to reschedule.

Service connection has been granted in September 2008 for 
radiculopathy of the left lower extremity associated with the 
service-connected spinal disability.  The Veteran has not made 
any further contention with regard to that separate rating.  
Because this associated disability is already separately 
compensable, it has not been considered for purposes of the 
Board's current analysis of entitlement to an increased 
disability rating for degenerative disc space narrowing with 
bilateral facet arthropathy and stenosis.


FINDING OF FACT

The Veteran's service-connected degenerative disc space narrowing 
with bilateral facet arthropathy and stenosis is not manifested 
by forward flexion limited to 30 degrees or less, ankylosis, or 
incapacitating episodes having a total duration of 4 weeks during 
a 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
degenerative disc space narrowing with bilateral facet 
arthropathy and stenosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.58, 4.59, 4.66, 4.71a, and Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Veterans Claims Assistance Act of 2000 The Board acknowledges the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances. VA has issued final rules 
to amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in July 2006.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the October 2006 RO rating decision on appeal 
and prior to the most recent RO-level readjudication of the issue 
on appeal, as evidenced by the March 2010 supplemental statement 
of the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds 
that all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in July 2006 provided the 
notice contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that may 
be granted, and this letter explained how VA determines 
disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service 
and VA reports, have been obtained.  The Veteran has been 
afforded multiple VA examinations to evaluate his disability in 
this appeal; all pertinent VA examination reports are of record, 
including those dated in August 2006 and July 2008.  The Board 
notes that the VA examination reports of record contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent features of the disability on appeal to provide 
probative medical evidence adequately addressing the issue 
decided below.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Increased Rating

The Veteran contends that the severity of his service-connected 
degenerative disc space narrowing with bilateral facet 
arthropathy and stenosis warrants a higher disability rating.  
The Veteran's degenerative disc space narrowing with bilateral 
facet arthropathy and stenosis has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5238.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

(3) 40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine listed above or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  'Chronic 
orthopedic and neurologic manifestations' means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Thus, in this case, to warrant an increased rating under the 
General Rating Formula for Diseases and Injuries of the Spine, 
there must be a showing of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or some manner of 
ankylosis of the spine.  To warrant an increased rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, there must be a showing of 
incapacitating episodes due to intervertebral disc disease having 
a total duration of at least 4 weeks during a 12 month period.  
As discussed below, the preponderance of the probative evidence 
in this case does not support finding that any criteria for a 
higher disability rating have been met.

The Veteran's July 2006 correspondence raising this claim shows 
that he indicated pertinent treatment at VA facilities, and no 
treatment from private physicians.  A January 2008 report of 
contact shows that the Veteran confirmed that all of his medical 
treatment has been at VA medical facilities.  The Veteran has 
never made a contrary indication of pertinent treatment beyond 
his VA treatment.  The Veteran's VA treatment records are 
associated with the claims file and have been thoroughly reviewed 
by the Board.  The Board preliminarily notes the absence of any 
documentation of incapacitating episodes of intervertebral disc 
disease requiring bed rest prescribed by a physician in any VA 
treatment records in a pertinent timeframe.  As the Veteran's 
pertinent medical treatment appears to be entirely documented 
within his VA treatment records, the Board believes it is 
reasonable to conclude that the Veteran has not had 
incapacitating episodes due to intervertebral disc disease having 
a total duration of at least 4 weeks during a 12 month period 
during the period on appeal.  The Board notes that the Veteran 
has not expressly indicated that he has had incapacitating 
episodes due to intervertebral disc disease involving bed rest 
prescribed by a physician having a total duration of at least 4 
weeks during a 12 month period during the period on appeal.  
Furthermore, the Veteran expressly denied experiencing any 
incapacitation due to his back disability during his August 2006 
VA examination.

The issue on appeal in this case focuses upon manifestations of 
spinal disability rather than any secondary pathology.  Some of 
the evidence in the claims file contains findings pertaining to 
problems such as radiculopathy of the lower extremities.  The 
Board notes that compensable radiculopathy has been evaluated 
separately.  In this case, service connection has been granted in 
September 2008 for radiculopathy of the left lower extremity 
associated with the spinal disability.  The Veteran has not made 
any further contention with regard to that separate rating.  
Because this associated disability is already separately 
compensable, it has not been considered for purposes of the 
Board's current analysis under Diagnostic Code 5238.  The Board 
focuses its discussion of the evidence upon the clinical details 
of the degenerative disc space narrowing with bilateral facet 
arthropathy and stenosis pathology featured in this appeal.

A July 2008 VA examination report is of record and contains 
competent thorough medical findings informed by interview and 
examination of the Veteran as well as review of the claims file.  
The Board finds the July 2008 VA examination report to be highly 
probative with regard to evaluating the features of the Veteran's 
disability on appeal, including with regard to functional loss 
due to such factors as pain.

The July 2008 VA examination report shows, in pertinent part, 
range of motion testing results for the thoracolumbar spine.  On 
flexion from zero point plumb line at 40 degrees, the Veteran 
subjectively complained of low back pain.  He was able to flex to 
60 degrees with flattening of the lumbar segments.  Extension was 
reported to be from 0 to 20 degrees.  Side bending was reported 
to be symmetric from 0 to 35 degrees.  Rotation was reported to 
be symmetric from 0 to 40 degrees.  All ranges of motion were 
reported to be accompanied by "verbal moans, groans, and 
gasps."  The examiner explained that the Veteran was able to 
perform active range of motion in the multiple planes with three 
repetitions.  There was reported to be no fatigue, weakness, or 
lack of endurance following repetitive use.  There was a report 
of pain without incoordination; however, even accounting for 
this, the Veteran was able to perform the tested motions 
repeatedly to the extent of the measurements discussed above.

The Board notes that the July 2008 VA examination report 
indicates that the Veteran recalled missing 30 days of work due 
to low back pain during the previous 12 months.  The Board notes, 
however, that there is no indication in this report that the time 
missed was due to incapacitating episodes of intervertebral disc 
disease involving bed rest prescribed by a physician.  More 
significantly, as discussed above, the Veteran's VA medical 
records reflect that the Veteran has not had incapacitating 
episodes of intervertebral disc disease involving bed rest 
prescribed by a physician during any period on appeal.

An August 2006 VA examination report is also of record and 
contains competent thorough medical findings informed by 
interview and examination of the Veteran.  The Board finds the 
August 2006 VA examination report to be highly probative with 
regard to evaluating the pertinent features of the Veteran's 
disability on appeal as of that time, including with regard to 
functional loss due to such factors as pain.

The August 2006 VA examination report shows, in pertinent part, 
range of motion testing results for the thoracolumbar spine.  
Flexion was to 65 degrees with pain occurring at 65 degrees.  
Extension was to 20 degrees with pain occurring at 20 degrees.  
Lateral flexion was to 20 degrees in either direction with pain 
occurring at 20 degrees in either direction.  Rotation was to a 
fully normal 30 degrees in either direction.  The examiner found 
that joint function of the spine was additionally limited after 
repetitive use by pain and pain has the major functional impact; 
the Board notes that the extent of limitation by pain is 
expressly contemplated in the quantitative measurements reported 
above.  The examiner expressly found no additional limitation 
from fatigue, weakness, lack of endurance, or incoordination; the 
examiner found that such factors had 0 degrees of additional 
limitation of joint function.

Additionally, the August 2006 VA examination report findings show 
that there were "no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement."  Neurological 
motor and sensory function was within normal limits with no 
pertinent abnormalities noted for reflex testing.  Furthermore, 
the Veteran expressly denied experiencing any incapacitation due 
to his back disability during his August 2006 VA examination.

The Board notes that a January 2007 VA outpatient treatment 
report also contains some range of motion information.  The 
record indicates "abnormal flexion at 30 degrees, abnormal 
extension at 30 degrees, abnormal lateral bending at -20 degrees, 
abnormal rotation at 30 degrees."  The Board notes that these 
findings were noted in a treatment record without a presentation 
focused upon disability compensation evaluation.  It is not clear 
what is being described by the notation of 'abnormal flexion at 
30 degrees.'  To the extent that such a notation might be 
considered suggestive of limitation meeting the criteria for a 
higher rating, the Board finds that this somewhat unclear 
treatment note is not as probative in this regard as the evidence 
discussed above, which includes depiction of the severity of 
disability both before and after the January 2007 treatment note.  
The thorough and specific August 2006 VA examination report from 
less than a year prior, and the thorough and specific VA 
examination report from more recently in July 2008, offer 
detailed and clear quantitative findings evaluating the Veteran's 
range of motion and functional loss in the context of the 
questions raised by the rating criteria in this case.  The Board 
finds that, with consideration of the totality of the evidence of 
record, the record does not demonstrate that the Veteran's 
chronic back disability underwent a significant increase in 
severity at the time of the January 2007 record followed by a 
significant decrease in severity by the time of the July 2008 VA 
examination.  Accordingly, the Board finds that the January 2007 
VA outpatient report does not establish a basis for an increased 
rating.

The Board finds that the evidence shows that the Veteran's back 
disability does not manifest in limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less.  Nor does it 
manifest in any manner of ankylosis of the spine.  Nor is the 
back disability shown to manifest in incapacitating episodes due 
to intervertebral disc disease having a total duration of at 
least 4 weeks during a 12 month period.  The preponderance of the 
probative evidence in this case does not support finding that any 
criteria for a higher disability rating have been met.

Staged ratings are not of application since the Veteran's back 
disability is adequately contemplated by the 20 percent rating.  
Should the severity of the back disability increase in the 
future, the Veteran may always file a new claim for an increased 
rating.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard to 
evaluating the severity of the Veteran's back disability on 
appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints, document the pertinent 
specialized clinical findings, and present competent medical 
examiners' assessments of the disability informed by direct 
interview and inspection of the Veteran together with 
consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's statements and additional treatment 
records.  The Board acknowledges that there are a quantity of 
additional treatment records and statements involving aspects of 
the Veteran's spinal disability, including surgical information.  
The Board finds that none of the evidence of record probatively 
contradicts the findings discussed above, nor does any of the 
evidence of record otherwise probatively show that the criteria 
for any increased rating are met in this case.  The additional 
pertinent treatment records in this case do not present the 
quantitative specific clinical findings and evaluation focused 
upon the rating criteria; the treatment records do not present 
specific probative findings adequate to provide the level of 
probative value that is presented by the evidence discussed at 
length above.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions.  
Lay testimony is competent to describe certain symptom 
complaints.  In this case, however, the competent medical 
evidence offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal.  The Board accepts the 
Veteran's statements regarding his pain and difficulties, but 
relies upon the competent medical evidence with regard to the 
specialized quantification and evaluation of clinical features 
such as limitation of motion, functional limitation, and 
incapacitating episodes.  The Veteran's statements have been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  The preponderance of the most probative evidence does 
not support assignment of any increased rating in this case.

There is no doubt that the Veteran's service-connected low back 
disability results in impairment.  The Veteran's complaints of 
pain are credible and supported by the medical evidence.  
Nevertheless, the Board must apply the regulatory criteria for 
assigning ratings for the disability.  The Board has considered 
rating the Veteran's disc disease under other Diagnostic Codes in 
order to provide the Veteran with the most beneficial rating.  
The Board finds that the Veteran's low back disability is rated 
most appropriately under Diagnostic Code 5238.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which can be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected disability 
on appeal; the Veteran has in fact indicated to a VA examiner in 
July 2008 that he is employed as a truck driver.  The Board finds 
that neither the evidence nor the contentions of record otherwise 
raise the question of whether the Veteran is unemployable due to 
a disability on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.




ORDER

Entitlement to a disability rating greater than 20 percent for 
degenerative disc space narrowing with bilateral facet 
arthropathy and stenosis, is not warranted.  The appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


